Citation Nr: 1740988	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected cervical muscle strain. 

2. Entitlement to service connection for hypertension, to include as secondary to a service-connected cervical muscle strain.

3. Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In the present matter, the AOJ issued a rating decision denying the Veteran's left knee claim in March 2007.  The Veteran filed a notice of disagreement in August 2007.  The AOJ issued the statement of the case in October 2007.  The Veteran filed a timely appeal to the Board in December 2007.  The Board acknowledges that the AOJ subsequently issued a February 2008 rating decision in which it denied the Veteran's left knee claim again, and that the Veteran did not file an additional appeal of that decision.  However, the Veteran was not required to do so as he had previously perfected his appeal in December 2007.  Thus, neither the March 2007 nor February 2008 rating decisions ever became final and the Veteran is not required to submit new and material evidence in order to have his left knee claim adjudicated on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

As to the Veteran's service-connection claim for a left-knee disability, additional medical evidence is required.  The Veteran's medical records contain numerous complaints and treatments for left knee pain, and the service treatment records (STRs) reflect an in-service occurrence of left knee pain in October 1998. See November 2015 STRs, p. 46; March 2007 VA Treatment Records, p. 1.  The Veteran attributes his current left knee pain to his service.  However, there is insufficient competent evidence in the claims file to support a finding of a nexus between the Veteran's current condition and his service.  Accordingly, the Board finds that a remand is required for a VA examination to obtain an opinion on the nature and etiology of the Veteran's left knee disability. 38 U.S.C.A. § 5103A(d)(2) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, with regard to the service-connection claim for hypertension, and the Veteran's § 1151 claim, the Board finds that the medical evidence of record that pertains to the Veteran's hypertension is insufficient.  Specifically, in April 2016, the Veteran underwent a VA examination in connection with regard to both claims.  The examiner failed to provide a supporting rationale for the opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that a medical opinion that contains no supporting rationale has no probative value).  On remand, the AOJ should obtain a new opinion that includes reasons and bases in support of any opinions contained therein.

Lastly, in the October 2015 Board remand, the AOJ was instructed to send the Veteran VCAA notice informing him of what evidence and information is needed to substantiate his § 1151 claim.  The AOJ sent VCAA notice in November 2015, but the notice informed the Veteran of what was needed to substantiate a service connection claim and not an § 1151 claim.  On remand, the AOJ must provide the Veteran with proper VCAA notice for his § 1151 claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); see also Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice which includes an explanation as to what information or evidence is needed to substantiate his § 1151 claim.

2. Obtain all updated treatment records, to include any records from the Columbia VA Medical Center from July 2010 to the present, and associate them with the claims file or virtual record.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to clarify the nature and etiology of any left knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and all findings should be reported in detail.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for each of the following: 

(a) Whether the Veteran has any left knee disability, including arthritis, or has had such a diagnosis at any time during the claims period.  

(b) If the response to (a) is positive, whether it is at least as likely as not (50 percent probability or greater) that any left knee disability is etiologically related to the Veteran's service.  In providing this opinion, please specifically address the October 1998 in-service occurrence of left knee pain. See November 2015 STRs, p. 46; March 2007 VA Treatment Records, p. 1.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After all outstanding records have been associated with the claims file, obtain a VA medical opinion clarifying the nature and etiology of the Veteran's hypertension.  If deemed necessary by the examiner, afford the Veteran a VA examination for hypertension.  The entire claims file, to include a complete copy of this REMAND should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for each of the following:

(a) Whether there is clear and unmistakable evidence (i.e., undebatable evidence) that the Veteran's hypertension pre-existed his service.  If hypertension is found to pre-exist service, identify and discuss the relevant supporting evidence.

(b) If the Veteran's hypertension is found to pre-exist service, whether there is clear and unmistakable evidence that the Veteran's hypertension was not aggravated (i.e., permanently worsened) beyond the condition's natural progression by the Veteran's service.  If it is determined that the Veteran's service did not aggravate his hypertension, identify and discuss the relevant supporting evidence.

(c) If the response to either (a) OR (b) is negative, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is etiologically related to his service.  In providing this opinion, please specifically address the Veteran's December 1998 provisional diagnosis of hypertension. See June 1999 Service Treatment Records, p. 6.

(d) If the response to either (a) OR (b) is negative, whether it is at least as likely as not that the Veteran's hypertension is etiologically related to his service-connected cervical muscle strain, including pain or medication associated with such disability.

(e) Whether it is at least as likely as not that VA medical treatment resulted in any additional disability, including aggravation of Veteran's hypertension.  In providing this opinion, please specifically address the Veteran's contentions that the VA's prescription of medication and subsequent refusal to refill that medication resulted in the permanent worsening of his hypertension.

(f) If it is at least as likely as not that VA medical treatment resulted in additional disability, was the additional disability cause by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of such additional disability an event not reasonably foreseeable?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

